In an action inter alia to (1) rescind a contract for the sale of real property and (2) compel defendant to return plaintiff’s down payment, defendant appeals from a judgment of the Supreme Court, Suffolk County, entered June 23, 1975, which, after a nonjury trial; inter alia, (1) rescinded the contract and (2) directed him to return the down payment. Judgment affirmed, with costs, upon the opinion of Mr. Justice Aspland at Special Term. Latham, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur.